BLATCHFORD, District Judge.
The decision of the register was correct, and his views, above expressed, are approved.
[The clerk will certify this decision to the register, ,fsaiah T. Williams, Esq.
[Where ''there are doubts as to the validity of debts, or the right of the party offering to prove them, then the register may postpone the proof of such debts until after the election of an assignee. In re Stevens [Case No. 13,391]; In re Jaycox [Id. 7,240]; In re Lake Superior Ship C., R. & I. Co. [Id. 7,997]. When a new election will be ordered. Haas [Id. 5,884]; In re John & Martin Pfromm [Id. 11,061].2

 [From 3 N. B. R. 96 (Quarto, 25).]